DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/21 was filed after the mailing date of the previous Office Action on 10/7/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 7, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Zemel et al (US 2013/0345620 hereafter Zemel) in view of O’Keefe et al (US 2012/0089084 hereafter O’Keefe).

While the reference is suggestive of active compounds working synergistically with the plasma to treat skin conditions, the reference is silent to the specific compounds of claim 13.  The use of said compounds is known in the art as seen in the O’Keefe patent.
O’Keefe discloses a method of making liquid based plasma that can be used to treat skin conditions [abstract].  The plasma is formed by filling a generator with a liquid, and applying a voltage at a desired frequency to the liquid and generating plasma [0022-0025].  The plasma can be combined with active compounds like epidermal and transforming growth factors [0040].  The liquid can be nitrogen gas and the voltage of about 12.5 kV can be applied at a frequency of about 100 kHz [0051].  It would have been obvious to apply these active compounds to the method of Zemel as they solve the same problem of treating skin injuries or disorders with a combination of liquid based plasma and active compounds. 
With these aspects in mind it would have been obvious to combine the teachings and suggestions of the prior art in order to form a stable means of treating skin damage and injuries.  The method of Zemel discloses the same method of forming liquid based plasma by filling a chamber with gas, supplying a voltage at a frequency and irradiating at those parameters to treat skin conditions.  Zemel is suggestive of the use of active compounds to work in synergistic nature with the plasma in order to enhance the treatment qualities of the method.  O’Keefe discloses a method of treating skin injuries comprising combining specific growth factors with liquid based plasma.  It would have been obvious to apply these compounds as they solve the same problem in similar way.  One of ordinary skill in the art would have been motivated to combine the prior art as they solve the same problem and in order to provide an enhanced treatment of skin injuries.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618